DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16912653, filed on 08/21/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-22 of U.S. Patent No. 11,205613 in view of Coenen (US 20070018287). Claims 1, 9 and 15 of the pending application includes similar features as claims 1, 14 and 21of the US Patent except that the pending application includes a plurality interconnects located at a periphery of the package substrate. However, Coenen teaches the same field of an endeavor wherein a plurality interconnects located at a periphery of the package substrate (see fig. 5). Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality interconnects located at a periphery of the package substrate as taught by Coenen in the teaching of US Patent in order to reduce the effective parasitic inductance within the peripheral area to be equal to that of the core area (see pars. 18-19). The following are claims comparison between the pending application and US Patent.
Regarding claim 1 of the pending application, US Patent teaches an integrated-circuit package assembly (see claim 1 of US Patent ’s preamble), comprising: 
an integrated-circuit (IC) package substrate, including a die side and a land side (see lines 2-3); an interconnect (refer to the interconnect frame) located surround the package substrate (see line4-5), including: 
an input/output interconnect that extends at least the height of the IC package land side to a redistribution layer near the IC package die side, wherein the input/output interconnect is shielded by a ground (Vss) annulus (See lines 6-10); 
a power interconnect that extends at least the height of the IC package land side to the redistribution layer near the IC package die side, wherein the power interconnect is shielded by a ground (Vss) annulus (see lines 11-14); 
the redistribution layer, wherein the redistribution layer is coupled to each of the IC package substrate, the input/output interconnect and the power interconnect (see lines 15-19).
US Patent does not teach a plurality of interconnects located at a periphery of the package substrate.
Coenen teaches the same field of an endeavor wherein a plurality of interconnects located at a periphery of the package substrate (see fig. 5 and par. 65).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality interconnects located at a periphery of the package substrate as taught by Coenen in the teaching of US Patent in order to reduce the effective parasitic inductance within the peripheral area to be equal to that of the core area (see pars. 18-19).
Claim 2 of the pending application includes similar features of claim 2 of US Patent. NOTE: since claim 1 of US Patent claims the redistribution layer has the build up layer include footprint array for an IC die. In claim 2 of US Patent claims an IC die formed on the footprint array. Thus, it is inhered to understand claim 2 of US Patent includes similar feature as the claim 2 of the pending application such that an IC die formed on the redistribution layer. 
Claim 3 of the pending application includes similar features of claim 3 of US Patent.
Claim 4 of the pending application includes similar features of claim 4 of US Patent.
Claim 5 of the pending application includes similar features of claim 5 of US Patent.
Claim 6 of the pending application includes similar features of claim 6 of US Patent.
Claim 7 of the pending application includes similar features of claim 8 of US Patent.
Regarding claim 8 of the pending application, US Patent and Coenen teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 5 of Coenen teaches the plurality of interconnects includes a double row of interconnects that continues around a perimeter of the package substrate.
For the similar reasons as indicated in claim 1’s above explanation, claim 14 of US Patent teaches similar features as claim 9 of the pending application in view of Coenen. 
Claim 10 of the pending application includes similar features of claim 15 of US Patent.
Claim 11 of the pending application includes similar features of claim 16 of US Patent.
Claim 12 of the pending application includes similar features of claim 17 of US Patent.
Claim 13 of the pending application includes similar features of claim 18 of US Patent.
Claim 14 of the pending application includes similar features of claim 19 of US Patent.
For the similar reasons as indicated in claim 1’s above explanation, claim 21 of US Patent teaches similar features as claim 15 of the pending application in view of Coenen. 
Claim 16 of the pending application includes similar features of claim  22 of US Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818